Citation Nr: 1017347	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis to 
include on the basis of aggravation.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to 
September 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in February 2010.  A 
transcript of the hearing has been associated with the claim 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

In a February 1970 Report of Medical History, prior to the 
Veteran's military service, the Veteran complained of 
sinusitis.  However, physical examination of the sinuses was 
normal.  Service treatment records show a diagnosis of 
sinusitis in January 1972 and April 1972.  

The Veteran was provided a VA examination regarding his 
sinusitis in April 2007 and the examiner was requested to 
opine whether the Veteran's sinusitis was aggravated beyond 
the normal progression by the Veteran's military service.  
However, the examiner did not provide the requested opinion.  
Instead, the examiner noted that the claims file was not 
available for review and that he had only reviewed copies of 
the service treatment records provided by the appellant.  
Moreover, he noted that there was a notation from a private 
physician, Dr. C, which provided an opinion of some sort.  
Significantly, the examiner stated that "[p]rimarily because 
of the notation of private opinion from [Dr. C], I will need 
to review the claims folder which is not available at the 
present time prior to rendering any type of formal 
opinion(s)."  

While the April 2007 VA examination report referenced 
sinusitis and hearing loss, the examiner was not clear with 
regard to whether the note from Dr. C was in reference to the 
sinusitis or the hearing loss.  Also, while the examiner did 
state that he believed that it would appear that the 
Veteran's problem would relate to allergic rhinitis rather 
than chronic sinusitis, he had previously stated that he 
could not provide a formal opinion.  Furthermore, while the 
examiner did not diagnose the appellant with sinusitis at the 
time of the April 2007 examination, a computed tomography 
(CT) scan of March 2007 performed in conjunction with the 
examination showed findings of abnormal sinuses with mild 
bilateral maxillary sinus mucosal thickening with partial 
occlusion of the left OMU.  

As the medical evidence shows a history of sinusitis before, 
during, and after military service, but the enlistment 
examination shows no evidence of sinus problems, 
clarification as to whether the Veteran has a current 
diagnosis of sinusitis and, if so, whether the Veteran's 
sinusitis pre-existed service and, if so, whether the 
sinusitis was aggravated by the Veteran's military service is 
necessary.    

Regarding the claim for a right shoulder disorder, the Board 
notes that the appellant has not been provided with a VA 
examination.  Treatment records from the Veteran's reserve 
service show an injury to the right shoulder in June 1969, 
prior to the Veteran's active service.  After an examination, 
it was noted there was no pathology present and that he had a 
history of possible mild rotator cuff tear.  In a May 2006 
letter the Veteran's private physician, Dr. J.W., stated that 
the Veteran was seen in January, March and June 1969 for 
right shoulder pain, and then again in May 1972.  Moreover, 
in a June 2007 letter, the Veteran's private physician, Dr. 
B.C., stated that he had treated the appellant for restricted 
movement and pain in the right shoulder which he found was 
related to damage received while in service.  

During the February 2010 Board hearing the Veteran testified 
that he has had problems with his right shoulder since he 
injured it during officer training in November 1970.  
Considering the facts laid out above, an examination and 
opinion should be requested.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should schedule the appellant for 
a VA examination to determine the 
nature and etiology of any sinusitis he 
may currently have.  The examiner 
should specifically state: (a) whether 
the appellant currently has sinusitis; 
(b) whether sinusitis pre-existed 
service; (c) if sinusitis pre-existed 
service, the examiner should comment as 
to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently 
diagnosed sinusitis was aggravated by 
service or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability; (d) the 
examiner should also comment as to 
whether sinusitis is as likely as not 
related to service or was aggravated by 
service, or whether such an etiology or 
relationship is unlikely.  The claims 
folder should be made available to the 
examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.  If the examiner is 
unable to give an opinion without 
resort to speculation the examiner 
should explain why such an opinion 
would be speculative.

2.  The AOJ should schedule the Veteran 
for an orthopedic examination to 
determine the nature and etiology of 
any right shoulder disorder he may 
currently have.  The examiner is 
requested to state whether the 
appellant has a current right shoulder 
disability and if so, identify the 
disability.  The examiner should also 
render an opinion as to whether (a) any 
currently found right shoulder 
disability pre-existed service; (b) if 
the disability pre-existed service, 
whether it is as likely as not that it 
was aggravated by service or whether 
such etiology or relationship is 
unlikely; (c) whether any currently 
found right shoulder disability is as 
likely as not related to service or 
whether such relationship or etiology 
is unlikely.  The claims folder should 
be made available to the examiner.  It 
is requested that reasoning be afforded 
in support of any opinion provided.  If 
the examiner is unable to give an 
opinion without resort to speculation 
the examiner should explain why such an 
opinion would be speculative.

3.  After the above development has 
been completed, if any benefit sought 
remains denied, the AOJ should 
readjudicate the claim.  If the claim 
is denied, the RO should issue a 
supplemental statement of the case to 
the Veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


